department of the treasury internal_revenue_service washington d c dec etp ra tl tax_exempt_and_government_entities_division sin attn general counsel legend system a state b city cc plan x plan y plan z board p statute t title w dear this letter is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date date february submitted on your behalf by your behalf by your authorized representative and date june page the following facts and representations have been submitted system a is a retirement_system established primarily for the public employees of state b member board and is responsible for the general administration and management of system a system a is governed primarily by statute t of the state b revised code and title w of the state b administrative code is a nine- board p system a currently administers plan xx a defined membership in that provides age and service retirement is required for all public employees irrespective of benefit plan benefits disability benefits and survivor benefits for public employees throughout state b who are not covered by another state or local retirement_system plan x the hours worked or salary earned beginning with the first day of employment unless the employee is covered by another state retirement_system in state b by the city c retirement_system or is otherwise exempted or excluded from membership plan x includes both a mandatory employee contribution which may be picked-up by the employer pursuant to sec_414 h employer_contribution further members may make contributions to purchase service_credit in plan x and these contributions also may be picked-up by the employer finally members may also make additional voluntary after- tax contributions to purchase an additional annuity plan x for purposes of this ruling is assumed to be a plan that is qualified under sec_401 of the code anda governmental_plan within the meaning of sec_414 of the internal_revenue_code the code and an section dollar_figure of statute t provides for the creation of the following funds -employees’ savings fund - includes the contributions of members that are held in trust pending qualification for either a monthly benefit or a request for a refund -employers’ accumulation fund - includes employer payments to be used as the reserves for the payment of benefits -annuity and pension reserve fund and survivors’ benefit fund - established reserves to pay monthly benefits of retired members and beneficiaries currently receiving a benefit page -income fund - includes investment earnings and -expense fund - provides for the disbursement of administrative expenses and is appropriated from the income fund upon the retirement of a member the member’s accumulated_contributions in the employees’ savings fund and the full amount of the member’s pension reserve in the employers’ accumulation fund are transferred to the annuity and pension reserve fund contribution fund for accounts under plan y and plan ze state b statutes have added a defined in accordance with a state b general assembly mandate a defined_contribution_plan system a established plan y under which benefits are based solely upon the participant's account balances and plan z benefits are based partially on a reduced defined benefit formula and partially on the participant's account balances you represent that plan y and plan z will be effective date for purposes of this ruling are assumed to be plans that are qualified under sec_401 of the code and are governmental plans within the meaning of sec_414 d a combined_plan under which plan y and plan z is as previously stated plan y a participant contribution employee mandatory_contributions are a percentage of if an employer has elected to pick up a defined_contribution_plan that provides for an individual_account for each member and under which benefits are based solely on amounts that have been accumulated in that account each participant will have four accounts in plan y account that will be credited with a participant’s mandatory employee contributions made pursuant to section dollar_figure of plan y earnable salary employee contributions to plan x the employer will also pick up and pay the employee’s mandatory_contributions to plan y be credited with employer contributions made pursuant to section dollar_figure of plan y miscellaneous contribution account which will be credited with voluntary after tax employee contributions made pursuant to section dollar_figure of plan y and a rollover account which will be credited with eligible rollovers made pursuant to article v of plan y a participant’s employer_contribution account will participants will also have a section dollar_figure of plan y provides that an eligible_individual who becomes employed in a position covered by statute t on or after the effective date date page if the individual an election to participate in plan y is effective as of may elect in writing to become a participant in plan y not later that one hundred eighty days after the date on which the individual's employment begins does not elect to become a member of plan y before the end of the one hundred eighty day period the individual is deemed to have elected to continue to participate in plan x the date employment begins and is irrevocable except as provided in section dollar_figure of plan y and sec_145 of statute t section dollar_figure further states that an individual may only be an active_participant in one of the following plans at any one time plan x plan z or this plan plan y employee and employer contributions for each payroll_period after the effective date of an election under section dollar_figure shall be credited in accordance with section dollar_figure employer contributions and section dollar_figure mandatory employee contributions of plan y section dollar_figure of plan y provides section dollar_figure of plan y is only applicable to members or contributors of plan x who have less than years_of_service as of date that an eligible member or contributor who as of the last day of the month immediately preceding the effective date date of plan y has less than five years of total service_credit may elect in writing to become a participant in plan y not later than one hundred eighty days after the effective date contributor does not elect to participate in plan y before the end of the one hundred eighty member or contributor is deemed to have elected to continue to participate in plan x if a member or contributor makes a written election within the prescribed time to participate in plan y transfer funds from plan x to plan y on his or her behalf the member may also request that system a day period the if the member or on the request of a member or contributor who elects to participate in plan y sec_2 a provides that system a shall credit to the participant contribution account the accumulated_contributions standing to the credit of the member in the employees’ savings fund and any other_amounts standing to the credit of the member in a fund under section dollar_figure of statute t other than deposits made by the member or contributor under division c statute t account any deposits made by the member or contributor under division c of section dollar_figure of statute t and cancel all service_credit and eligibility for any payment benefit or right under plan k with respect to the amounts described in a request to transfer amounts described above credit to the miscellaneous contribution of section dollar_figure of above page shall be made at the time the member files an election under sec_2 for each member who elects to transfer amounts described in above the participant shall receive years of participation for vesting under article vii of plan y in an amount that corresponds to the amounts described in above that are transferred from plan x to plan y an election to transfer from plan xk to plan y under this section shall take effect on the effective date and except as provided for in sec_145 of statute t irrevocable upon receipt employee and employer contributions for each payroll_period after the effective date of an election under section dollar_figure of plan y shall be credited in accordance with section dollar_figure employer contributions and section dollar_figure mandatory employee contributions of plan y a member or contributor of plan x who elects pursuant to section dollar_figure of plan y to participate in plan y shall be ineligible for any benefit or payment under plan k and shall be forever barred from claiming or purchasing service in plan x or any other state b retirement_system for service covered by the election unless otherwise permitted as a result of a change in election under section dollar_figure of plan y is section dollar_figure of plan y provides that in addition to the elections under sections dollar_figure and an active_participant in plan y may subsequently elect in writing to become a participant in either plan x or plan z prior to attaining five years of total service_credit once after attaining five and no more than ten years of total service_credit and once after attaining ten years of total service_credit within the specified period may not be carried over toa subsequent period an election that is not used once a participant who elects to cease active_participation in plan y and begin participation in either plan x or plan z will only be entitled to the rights and benefits to which the participant was entitled under plan y as of the date the participant ceases active_participation in plan y and begins participation in either plan x or plan z contributor may however continue to direct the investment of funds in the participant's vested accounts and all investment gains losses and fees shall continue to be credited or charged to the participant's vested accounts in accordance with plan y the participant's rights and benefits as of the date the participant ceases active_participation shall continue to be governed by the terms of plan y the member or rage the election shall take effect on the first day of the an election under month following the date the election is filed and is irrevocable on receipt by system a section dollar_figure of plan y shall only apply to contributions made by or on behalf of the participant after the effective date of an election a participant who elects pursuant to section dollar_figure to participate in either plan x or plan z may elect to transfer the participant’s vested accounts the sum of the participant contribution account the miscellaneous contribution account the rollover account and the vested amount in the employer_contribution account from plan y to purchase service_credit in plan x or plan z section dollar_figure of plan y provides not later than one hundred eighty days after the effective date of an election to transfer under sec_2 a participant in plan y who has elected to become a participant in plan x under section dollar_figure of plan y may transfer funds from plan y to plan x in order to purchase service_credit in plan x for the participant's years of participation in plan y actuary shall determine the total amount of additional liability for each year_of_participation that is eligible for purchase following accounts in plan y to purchase service_credit in plan x the participant’s contribution account the vested portion of the employer_contribution account the miscellaneous contribution account or the rollover account all transfers under this section shall be made in accordance with sec_145 of statute t and are subject_to the applicable provisions of plan x and any rules adopted by board p purchased in plan x corresponding year_of_participation in plan y for each year_of_participation in plan y that is a participant may transfer funds from the the administrator shall cancel a the section dollar_figure of plan y provides that not later than one a hundred eighty days after the effective date of an election to transfer under section dollar_figure of plan y participant in plan y who has elected to become a participant in plan z under section dollar_figure of plan y may transfer funds from plan y to plan z to purchase service_credit in plan for the participant's years of participation in plan y total amount of additional liability for each year_of_participation that is eligible for purchase a participant may transfer funds from the following accounts in plan y to purchase service_credit in plan z contribution account the vested portion of the employer_contribution account the rollover account or the miscellaneous contribution account the actuary shall determine the the participant’s all transfers under page this section shall be made in accordance with sec_145 of the statute t and are subject_to the applicable provisions of plan z and any rules adopted by board p for each year_of_participation in plan y that is purchased in plan z of participation in plan y the administrator shall cancel a corresponding year plan z is described as a combined_plan under which an employee’s mandatory the employer will also pick up and pay the benefits are based partially on a reduced defined benefit formula and partially on the participant’s account balances each participant in plan z will have three accounts a participant contribution account which will be credited with a participant’s mandatory employee contributions made pursuant to section dollar_figure of plan z contributions are a percentage of earnable salary if an employer has elected to pick-up employee contributions in plan x employee's mandatory_contributions to plan contributions will be used to fund the defined benefit portion of a participant’s benefit under plan z and will be deposited in the employer’s accumulation fund in plan x section dollar_figure of plan z defines employers accumulation fund as the employers' accumulation fund established under section dollar_figure of statute t and further provides that there shall be separate_accounts in the employers' accumulation fund for plan and plan x account will be credited with voluntary after-tax employee contributions made pursuant to section dollar_figure of plan zand a rollover account will be credited with eligible rollovers made pursuant to article v of plan zz the miscellaneous contribution employer an individual must affirmatively elect in writing to section dollar_figure of plan z provides that participate in plan an eligible_individual who becomes employed in a position covered by statute t on or after the effective date date of plan z may elect in writing to become a participant in plan z not later than one hundred eighty days after the date on which the individual's employment begins without an affirmative election within the one hundred eighty day period the individual is deemed to have elected to continue to participate in plan x an election to participate in plan z is effective as of the date employment begins and is irrevocable except as provided for in section dollar_figure of plan and sec_145 of statute t individual may only be an active_participant in one of the following plans at any one time plan x plan y or this plan plan z employee and employer contributions for each payroll_period after the effective date of an election under section dollar_figure of plan z further provides that an page section dollar_figure shall be credited in accordance with section dollar_figure employer contributions and section dollar_figure mandatory employee contributions of plan z section dollar_figure of plan z is only applicable to a member or contributor of plan x who have less than five years_of_service as of date section dollar_figure of plan z provides that an eligible member or contributor who the last day of the month immediately preceding the effective date date has less than five years of total service_credit may elect in writing to become a participant in plan z not later than one hundred eighty days after the effective date contributor who fails to make such an election before the end of the one hundred eighty have elected to continue to participate in plan x if a member or contributor makes a written election within the prescribed time period to participate in plan z the member or contributor may also request that system a transfer funds from plan x to plan z on his behalf day period is deemed to a member or as of on the request of a member or contributor system a credit to the of section dollar_figure of statute t shall pursuant to sec_2 a participant contribution account the accumulated_contributions standing to the credit of the member or contributor in the employees’ savings fund and any other_amounts standing to the credit of a member or contributor in a fund under section dollar_figure of statute t other than deposits made by the member or contributor under division c miscellaneous contribution account any deposits made by the member or contributor under division c of statute t and cancel all service_credit and eligibility for any payment benefit or right under plan x with respect to the amounts described in request to transfer the amounts described in this section shall be made at the time the member files an election under this section the amounts described in receive years of contributing service for purposes of determining eligibility for a benefit under article ix of plan z transferred under above in an amount that corresponds to the amounts for each participant who elects to transfer above the participant shall of section dollar_figure credit to the above a an election under this section shall take effect on the effective date and except as provided in section dollar_figure of plan z and sec_145 of statute t receipt payroll_period after the effective date of an election under employee and employer contributions for each is irrevocable upon page section dollar_figure shall be credited in accordance with section dollar_figure employer contributions and section dollar_figure mandatory employee contributions of plan of plan x who elects under this section of plan z to participate in plan z shall be ineligible for any benefit or payment under plan x and shall be forever barred from claiming or purchasing service_credit within plan x or any other state b administered retirement_system for service covered by the election unless otherwise permitted as a result of a change in election under section dollar_figure of plan z a member or contributor section dollar_figure of plan z provides that in addition to elections described in section dollar_figure and sec_2 an active_participant in plan z may subsequently elect in writing to participate in either plan x or plan y participant can make this election once prior to attaining five years of total service_credit attaining five and no more than ten years of total service_credit and once after attaining more than ten years of total service_credit the specified period may not be made in a subsequent time period an election which is not used within once after the a participant who elects to cease active_participation in plan z and becomes a participant in either plan x or plan shall only be entitled to the rights and benefits to which the participant was entitled under plan z as of the date the participant ceases active_participation in plan z and begins participation in either plan x or plan y however the member or contributor may continue to direct the investment of funds in the participant's accounts and all investment gains losses and fees shall continue to be credited or charged to the participant's accounts in accordance with this plan plan z of the date the participant ceases active_participation in plan z shall continue to be governed by the terms of plan z the participant's rights and benefits as section dollar_figure of plan z further provides that an election made under this section to participate in plan xx or plan y shall take effect on the first day of the month following the date the election is filed and is irrevocable upon receipt by system a further an election under section dollar_figure shall only apply to contributions made by or on behalf of the participant after the effective date of the election a participant in plan z who makes an election to participate in plan xk also may elect to transfer the participant’s accounts from plan z to purchase service_credit in plan x such transfer shall be made in accordance page with article vi of plan z transfers and is subject_to the applicable provisions of statute t any applicable rules adopted by board p the terms of plan x and section dollar_figure of plan z provides that not later than one hundred eighty days after the effective date of an election to transfer under section dollar_figure of plan z participant in plan z who has elected to become a participant in plan x under section dollar_figure may transfer funds from plan to plan x in order to purchase service_credit in plan x for the participant’s years of contributing service in plan z additional liability for each year of contributing service that is eligible for purchase a participant may transfer funds from the following accounts to purchase service_credit in plan x miscellaneous contribution account or the rollover account the actuary shall determine the total amount of the participant's contribution account the a system a has proposed to amend the foregoing provision and who as of the effective date of an of section dollar_figure to provide that for each participant who elects to transfer funds to purchase service_credit under section election to transfer under sec_2 meets the service_credit requirements specified in section a or section b of plan z system a shall transfer from the separate_account of the employers' accumulation fund that holds the employer contributions made on the participant's behalf while a member of plan z to the account in the employers accumulation fund that holds the employer contributions made to plan x an amount equal to the amount the participant would have been entitled to receive under section dollar_figure had the participant terminated public service and met all other requirements of article viii all transfers under this section shall be made in accordance with sec_145 of statute t and are subject_to the applicable provisions of plan x and any rules adopted by board p for each year of contributing service in plan z that is purchased in plan xx the administrator shall cancel a corresponding year of contributing service in plan z section dollar_figure of plan z further provides that for each participant who elects to transfer funds under section any amounts paid to plan z under section dollar_figure service purchases or section dollar_figure restoration shall be credited to plan x and deposited into the employees’ savings fund tf the amounts paid_by the participant under section dollar_figure and dollar_figure are less than the amounts that would have been paid had the participant made the payments as a participant in plan x the participant may elect to receive a pro-rata page amount of service_credit in plan x additional payment equal to the difference in order to receive the full amount of service_credit or may make an section dollar_figure of plan provides that a participant in plan y who has elected to become a participant in plan z may purchase service_credit in plan z for the years of participation in plan y subject_to the applicable provisions of plan y and any rules adopted by board p actuary shall determine the total amount of additional liability for each year_of_participation available for purchase purchase service_credit shall be deposited to the member‘s eredit in the employees’ savings fund or any other appropriate fund under section dollar_figure of statute t any amounts transferred from plan y to plan z to the section dollar_figure of plan y and section dollar_figure of plan z deal if a member so elects with the initial election to select a retirement_plan for members with less than five years_of_service credit as of plan y's and plan 2's effective date and chooses to have the member's accumulated_contributions transferred to a new plan system a will make the transfer described in sec_2 a of both plan y and plan z and as provided in sec_2 a cancel service_credit and benefit eligibility for the member under plan x with respect to the amounts transferred under sec_2 a and of plan y and plan z if a member transfers participation but leaves his or contributions in plan x the member will continue to have the existing service_credit in plan x and will be eligible for whatever benefit such service would entitle him or her to in plan x sec_2 e of both plan y and plan z is intended to apply to those members of plan x who elect to participate in plan y or plan z under section dollar_figure and who also elect to transfer their accumulated_contributions upon their initial election thus a member will receive credit in plan x when his or her accumulated_contributions are left on deposit in plan xx under sec_2 a of plan y and plan z if a member elects to participate in plan y or plan z and decides to transfer his or her accumulated_contributions which include employee contributions and interest to the new plan the contributions that have been made to plan xx by the employer to fund the benefit under plan x will not be moved to the new plan section dollar_figure of plan z and sec_145 of statute t provide that if the amounts available for transfer from plan z to plan x are less than the cost of the service purchase page the member may either receive -a pro-rata portion of the service_credit or pay the difference to the extent a member would have to make an after-tax contribution to plan x to make up any shortfall in the cost of the service purchase such contributions would be subject_to the code sec_415 limits the following representation have been made with respect to subsequent elections to switch plan participation any subsequent elections to switch plan participation from plan x to plan y as a result of changes in election will not result in any transfer of assets from plan x to plan y in the case of an election to change participation from plan z to plan y there will not be any transfer of assets any subsequent elections to switch participation from plan x to plan z as a result of changes in election will not result in any transfer of assets from plan x to plan z you represent that the percentage of compensation the employee you further represent that if the employee picked up by the participating employers is the same percentage in plan x plan y and plan z contribution rate in all three plans is currently set pincite percent contribution rate is increased the same increased rate will be applicable for plan xx plan y and plan zz b of plan y provides that if an employer has elected to pick-up employee contributions in plan x the employer will also pick up and pay the employee’s mandatory_contributions to plan y z provides that if an employer has elected to pick-up employee contributions to plan x the employer will also pick up and pay the employee’s mandatory_contributions to plan z employee's mandatory_contributions whether the member elects to participate in plan x plan y or plan z the change_of participation elections as herein described do not allow a member to elect out of a pick up arrangement in plan x plan y or plan z the employer will continue to pick up the similarly sec_3 b of plan section you have requested the following rulings based on the foregoing facts and representations the election whether initial or subsequent of an eligible_employee or member to transfer participation from or to plan x plan y or plan z accompanied by any available direct transfer of funds to the newly chosen plan will not result in the receipt of currently taxable_income to the page participant under any provision of the code specifically code sec_72 and sec_402 the election whether initial or subsequent of an eligible_employee or member to transfer participation from or to plan x plan y or plan z accompanied by an available direct transfer of funds to the newly chosen plan will not result in the imposition of an early_distribution_tax under code sec_72 the election whether initial or subsequent of an eligible_employee or member to transfer participation from or to plan x plan y accompanied by any available direct transfer of funds to the newly chosen plan will not cause the amounts transferred to be considered annual_additions to the new plan for purposes of code sec_415 or plan the election of an eligible_employee or member to transfer participation from plan y to plan x or plan z or from plan z to plan x accompanied by any available direct transfer of funds to plan xx or plan z to purchase service_credit in the newly chosen plan will not cause the amounts transferred to be subject_to the limits of code sec_415 and the annual_benefit under plan x and plan attributable to the amount transferred will not be subject_to the limits of code sec_415 the election whether initial or subsequent of an eligible_employee or member to transfer participation from or to plan x plan y or plan z will not constitute a cash_or_deferred_arrangement within the meaning of code sec_401 that the direct transfer of funds from the employers' accumulation fund to plan x pursuant to the proposed amendment to section dollar_figure of plan z i will not result in the receipt of currently taxable_income to the participant under any provision of the code specifically code sec_72 and sec_402 of an early_distribution_tax under code sec_72 transferred to be considered annual_additions in plan x for purposes of code sec_415 iv ii will not result in the imposition iii will not cause the amounts page ' will not cause the amounts transferred to be subject_to the limits of code sec_415 and v the annual_benefit under plan x attributable to the amount transferred will not be subject_to the limits of code sec_415 b sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_72 of the code provides for an additional as defined in sec_4974 which includes plans tax on any amount received from a qualified_retirement_plan described in sec_401 taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code the additional tax for the revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan part that if a participant’s interest ina qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer the revenue_ruling provides in in this case the following plan participation elections are available eligible members or contributors can make an initial election to switch plan participation from plan x to either plan y or plan z and subsequent to this initial election eligible members or contributors participating in plan y can elect to switch plan participation from plan y to either plan x or plan additionally subsequent to the initial election eligible members or contributors participating in plan z can elect to switch plan participation from plan z to either plan x or plan y to switch plan participation the member or contributor at the same time the written election is made may also request that system a transfer assets between the plans if a member or contributor makes a written election in page situations where the change to election provisions result in a transfer of assets between plans such transfer is accomplished by a direct transfer of assets from one plan to another the amounts transferred will not be distributed to nor made available to the participants can elect whether they want to participate in plan x plan y or plan z change_of plan participation elections available initially and subsequent to an eligible member's initial election to switch plan participation provide that the plan assets will be transferred to the new plan or remain in the old plan if the member so chooses transferred funds be distributed to the participants at no time will the eligible members accordingly with respect to ruling requests one and two we conclude that the election whether initial or subsequent of an eligible_employee or member to transfer participation from or to plan x plan y or plan z ina direct transfer of funds from one plan to the other plan pursuant to the terms of the change_of participation election provisions in plan x plan and plan z will not result in the receipt of currently taxable_income to the participant under sec_72 of the code or sec_402 of the code and will not result in imposition of an early_distribution_tax under sec_72 of the code - sec_1 d of the regulations provides that of this section where a defined_contribution_plan provides for mandatory employee contributions as defined in sec_411 c c the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in paragraph a however the mandatory employee contributions are considered a separate defined_contribution_plan subject_to the limitations on contributions and other additions described in sec_1 limitations for defined contribution plans sec_1 d of the regulations provides that voluntary_employee_contributions to a defined_benefit_plan are considered a separate defined_contribution_plan which is subject_to the limitations on contributions and other additions described in sec_1 you represent that mandatory employee contributions made to plan x plan y and plan z are treated as employer contributions if a participating employer has elected to pick up such contributions in accordance with sec_414 code employer pursuant to sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 employee contributions that are picked up by an of the page sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs contributions are not considered annual_additions direct transfer of employee contributions from one qualified_plan to another will not be considered an annual_addition b i of the regulations provides that rollover section b iv of the regulations provides that the section change_of plan participant elections available the amounts that could be transferred from one initially and subsequent to an eligible member’s initial election to switch plan participation provide that plan assets will be transferred to the new plan or remain in the old plan if the member so chooses plan x plan y and plan are assumed to be qualified_plans therefore if the eligible member elects to have his or her assets transferred to the new plan such transfer will be accomplished by a direct transfer of assets from one qualified_plan to another plan to another consist of amounts that are excluded from the definition of annual_additions pursuant to sec_1 iv of the regulations request we conclude that the election whether initial or subsequent of an eligible member to transfer participation from or to plan x plan y or plan z ina direct transfer of funds from one plan to the other plan pursuant to the terms of the change_of plan participation election provisions in plan x plan y and plan z will not cause the amounts transferred to be considered annual_additions in the transferee_plan for purposes of sec_415 of the code accordingly with respect to your third ruling b iv and sec_1 b sec_415 a your fourth ruling_request involves a transfer of funds from plan y to plan x from plan y to plan z and from plan z to plan x of the code provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect toa participant which exceed the limitation of sec_415 sec_415 limits the amount of annual benefits ina defined_benefit_plan sec_1 b iv of the regulations provides that when there is a transfer of funds from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 the annual_benefit payable on account of the transfer page for any individual that is attributable to the assets transferred will be equal to the annual_benefit transferred on behalf of such individual multiplied by a fraction the numerator of which is the total assets transferred and the denominator of which is the total liabilities transferred sec_415 of the code generally provides that if an employee makes contributions to purchase permissive_service_credit under a governmental_plan the plan may satisfy the code sec_415 limits either by treating the accrued_benefit derived from all such contributions as an annual_benefit in applying the code sec_415 limit or by treating the contributions as annual_additions for purposes of code sec_415 sec_415 defines permissive_service_credit as service_credit i recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit sec_415 b of the code provides that a plan i shall fail to meet the requirements of this section if more than five years of permissive_service_credit attributable to nonqualified service are taken into account or any permissive_service_credit attributable to nonqualified service is taken into account before the employee has at least five years of participation under the plan ii sec_415 n c of the code generally defines iii service as an employee of an association of nonqualified service as service other than i service as an employee of the federal government any state or political_subdivision or agency_or_instrumentality thereof ii service as an employee of certain educational organizations described in sec_170 b a ii code employees who are described in service case of such service previously described in iii such service will be nonqualified service if recognition of such service would cause a participant to receive a retirement benefit for the same service under more than one plan sec_415 c further provides that in the and iv military of the ii i or page under section dollar_figure of plan y a participant in plan y a member who elects to transfer plan under section dollar_figure of a member who elects to switch plan participation who elects to transfer to plan x under section dollar_figure of plan may elect to transfer funds from the participant contribution account the miscellaneous contribution account the rollover account or the vested portion of his or her employer_contribution account to purchase service_credit in plan x for service in plan y under section dollar_figure of plan y participation from plan y to plan z may also elect to transfer amounts from the above-mentioned plan y accounts to purchase service_credit in plan z plan z from plan z to plan x may also elect to transfer funds from the participant's contribution account the miscellaneous contribution account and the rollover account to purchase service_credit in plan x dollar_figure of plan z would also allow members who elect to purchase service_credit in plan x to have transferred from plan z's employers' accumulation fund to plan x's employers accumulation fund an amount equal to the amount determined under section dollar_figure of plan z the employer contributions made to plan will be credited in the calculation of the cost to the participant of a service purchase in plan x assuming plan x plan y and plan z are qualified_plans all of these transfers will constitute direct transfers between qualified_plans the proposed amendment to section the service that is purchased in plan x from amounts transferred from either plan y or plan z is limited to the number of years_of_service credit such transferred amounts can purchase in plan x purchased in plan z from amounts transferred from plan y is limited to the number of years_of_service credit the transferred amounts can purchase in plan z from plan y an eligible_employee or member cannot under the terms of plan x plan y or plan z make voluntary additional contributions to purchase the service credits in plan x or plan z further the service that is sec_415 provides special rules if an employee makes one or more contributions to a defined benefit governmental_plan to purchase permissive_service_credit since the amounts transferred from plan y to plan x or plan z or the amounts transferred from plan z to plan x are amounts transferred from one qualified_plan to another qualified_plan and not contributions to the plan no employee is making a contribution to purchase past_service_credit accordingly the special rules of sec_415 n relating to purchase of permissive_service_credit do not apply to such amounts page the annual_benefit under plan x attributable to the amounts transferred from plan y or plan z and the annual_benefit under plan z attributable to amounts transferred from plan y may fall into two categories the annual_benefit attributable to service during participation in plan y or plan z and previously made a transfer from plan x to plan y or plan z the annual_benefit attributable to service during prior participation in plan x in the case of a participant who had the sources of the amounts transferred if any from plan y or plan z to plan x or from plan y to plan z representing the annual_benefit attributable to service during prior participation in plan x were amounts previously transferred from plan x to plan y or plan z because these transfers of funds from plan x to plan y or plan z were transfers of funds from one qualified_plan to another these transfers were not annual additional to plan y or plan z within the meaning of sec_415 of the code annual_benefit associated with the amounts previously transferred from plan x to plan y or plan z continued to be taken into account under the limitations of sec_415 b thus the with respect to ruling number four we conclude that the election of an eligible_employee or member to transfer participation from plan y to plan x or plan z to plan x in a direct transfer of funds from one plan to or from plan another pursuant to the terms of change_of participation to election provisions in plan x plan y and plan z purchase service_credit in either plan x or plan z will not cause the amounts transferred to be subject_to the limits of code sec_415 and any portion of the annual_benefit under plan x representing service while participating in plan y or plan z attributable to the amounts transferred from plan y or plan z to plan x will not be subject_to the limitations of sec_415 of the code annual_benefit associated with the amounts previously transferred from plan x to plan y or plan z are taken into account along with future accruals under plan x purposes of applying the limits of sec_415 of the code similarly amounts transferred from plan y to plan z are not contributions subject_to the limitations of sec_415 of the code and any portion of the annual_benefit under plan z representing service while a participant in plan y attributable to the amounts transferred from plan y to plan z will not be subject_to the limitations of sec_415 b however if under section dollar_figure of plan z and sec_145 of statute t however the the amounts available of the code for page for transfer from plan z to plan x under section dollar_figure and section dollar_figure of plan z are less than the amounts that would have been paid had the participant made the payments as a plan x participant to the extent the member makes an after- tax contribution to plan x to make up any shortfall in the cost of the service purchase such contributions would be subject_to code sec_415 limits sec_1_401_k_-1 i of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or or provide an accrual or other benefit under a plan deferring the receipt of compensation b contribute an amount to a_trust sec_1 k -1 a iii of the regulations provides that an amount is currently available if been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee’s discretion an amount is not currently available if there is a significant limitation or restriction on the employee's right to receive the amount currently similarly an amount is not currently available as of a date if the employee may under no circumstances receive the amount before a particular time in the future it has neither the initial election to permit an eligible_employee to participate in plan y or plan z in lieu of plan x nor the subsequent changes in election which allow transfers to or from plan x plan y or plan while an employee provides an amount to the employee in the form of cash or other taxable benefit not currently available accordingly with respect to ruling_request five we conclude that the election whether initial or subsequent of an eligible_employee or member to transfer participation from or to plan x plan y or plan z will not constitute a cash_or_deferred_arrangement within the meaning of sec_401 of the code ruling_request six involves a proposed amendment to section dollar_figure of plan z and provides plan z participants who make an election to transfer plan participation pursuant to the terms of section dollar_figure of plan z an opportunity to make an asset transfer from plan z to plan x an amount calculated by reference to an employer refund amount as calculated under section dollar_figure of plan z under plan x to purchase service_credit currently under section dollar_figure of plan a page employer under section dollar_figure of statute t an employers’ member who makes an election under section dollar_figure of plan z to transfer participation from plan z to plan x may at the time of the election transfer funds from the participant's contribution account the miscellaneous contribution account and the rollover account to purchase service_credit in plan x accumulation fund is created to hold the employer payments used as reserves for the payment of benefits contributions used to fund the defined benefit portion of a participant's benefit under plan z are deposited in the employers' accumulation fund as described in section dollar_figure of statute t section dollar_figure of plan z provides in part that separate_accounts are established in the employers accumulation fund for plan x and plan z an asset transfer under the proposed amendment to section dollar_figure of the amount as calculated pursuant to section dollar_figure of plan z would be accomplished in a direct transfer from one account in the employers' accumulation fund to the other account in the employers' accumulation fund be distributed to the participants to ruling number six we conclude that the direct transfer of funds pursuant to the proposed amendment to section dollar_figure of plan z taxable_income to the participant under code sec_72 and sec_402 distribution tax under code sec_72 cause the amounts transferred to be considered annual_additions in plan x for purposes of code sec_415 iv will not cause the amounts transferred to be subject_to the limits of code sec_415 and benefit under plan x attributable to the amount transferred will not be subject_to the limits of code sec_415 b ii will not result in the imposition of an early i will not result in the receipt of currently at no time will such amounts therefore with respect iii will not the annual v these rulings are based on the assumption that plan x plan and plan z meet the requirements for qualification under sec_401 of the code at all relevant times no opinion is expressed as to the validity of the pick up arrangements of plan x plan y and plan z under sec_414 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or the regulations that may be applicable hereto the conclusions reached herein are based on the provisions of statute t and revised plan documents for plan page y and plan z submitted with your correspondence dated date this letter_ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact se t ep ra t2 sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
